Order entered June 3, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00340-CV

                            T. CHRISTIAN COOPER, Appellant

                                               V.

                SANDERS H. CAMPBELL/RICHARD T. MULLEN, INC.
                    D/B/A THE MULLEN COMPANY, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-15127

                                           ORDER
       We GRANT the June 2, 2015 motion of Sheretta Martin, Official Court Reporter for the

162nd Judicial District Court, for an extension of time to file the reporter’s record.   The

reporter’s record shall be filed by JUNE 22, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE